Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
This office action is in response to communication filed 3/05/21.


Response to Arguments
Regarding applicant’s argument regarding the reference of Hill, the reference of Hill teaches receiving from a mobile device of a user and over a wireless network, information corresponding to the user while the mobile device is traveling toward a geographic area (paragraph 015, 17). Hill teaches the information including location data that indicates an approximate location of the mobile device because the information is obtained from the mobile device through close proximity which a location indication of the mobile device or the d NFC tag (paragraph 09-010, 044).



Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-5,11-14,18,20,23-27 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hill US Patent Application Publication 20120218078.


Regarding claim 1, Hill teaches a method performed by one or more computers, the method comprising: receiving, from a mobile device of a user and over a wireless network, information corresponding to a user (paragraph 015, 17), the information including location data that indicates an approximate location of the mobile device (information is obtained from the mobile device through close proximity which a location indication of the mobile device or the detection of a NFC tag, paragraph 09-010, 044); 
based on the location data, accessing a list of one or more travel permissions corresponding to at least one of a virtual border and the user (paragraph 017-019);
based on the one or more travel permission, determining that the user lacks permission to cross virtual border (credential, authorization, passport information from the user device paragraph 018,046);
in response to the determination, generating a notification and wirelessly transmitting the notification to one or more computing device (paragraph 017,046).


Regarding claim 2, Hill teaches receiving information retrieved from an identification of the user (paragraph 015). 


Regarding claim 3, Hill teaches accessing the list of travel permissions includes accessing a list of travel permissions generated by a government agency (paragraph 019).
Regarding claim 4, Hill teaches the list of travel permissions with the information comprises determining the user lacks permission to enter a second geographic area (paragraph 020).




Regarding claim 10, Hill teaches transmitting the notification to the one or more computing devices comprising transmitting the notification to at least one of a computing device of the user, an access control system, a computer system of a government agency, or computing devices of personnel of a government agency (paragraph 046).
Regarding claim 11, Hill teaches obtaining the information corresponding to the user comprises obtaining previous location data for the user (border crossing history, paragraph 042);

Determining that the user lacks permission to cross the virtual border comprises:

identifying a particular geographic area adjacent to the virtual border that the user is not permitted to travel to (border crossing credentials revoke, paragraph 048); and

based on the previous location data corresponding to the particular geographic area, determining that the user lacks permission to enter a second geographic area (border crossing credential revoked, paragraph 048). 

.


Regarding claim 12, Hill teaches accessing travel permissions for at least one of exiting the first geographic area or entering the second geographic area comprises accessing travel permissions for entering a country or a state adjacent to the geospatial boundary (paragraph 026-031,044). 


determining that the user lacks permission to cross the virtual border comprises:

identifying a particular geographic area adjacent to the virtual border that is unlawful for the user to enter based on the one or more geographic areas affiliated with the user (border crossing credential revoke, paragraph 012,048); and based on the particular geographic area, determining that the user lacks permission to enter a second geographic area (paragraph 048).

Regarding claim 13, Hill teaches comparing the list of travel permissions with the information comprises comparing the list of travel permissions with the information to:


determine that the user had previously entered a geographic area that the user lacked permission to enter, or exited a geographic area that they lacked permission to exit (border crossing credentials revoke, paragraph 048), and

in response to determining that the user had previously entered the geographic area that the user lacked permission to enter, generating the notification comprises generating an alert indicating that the user must navigate to the different geographic area (verification result is indicated to the user’s device, paragraph 048).

Regarding claim 14, Hill teaches determining that the user had previously entered the geographic area that they were not permitted to enter (border crossing credentials revoke, paragraph 048).





Regarding claim 18, Hill teaches receiving the information corresponding to the user comprises:
in response to receiving the credential of the user, accessing a profile corresponding to the user,

accessing the list of travel permissions comprises accessing a list of users who are permitted to exit a first geographic area adjacent to the virtual border or to enter a second geographic area adjacent to the virtual border, and determining that the user lacks permission to cross the virtual border comprises comparing the list of users who are permitted to exit the first geographic area or to enter the second geographic area to an identification in the profile of the user that indicates an identity of the user to determine that the user is not among the list of users (paragraph 017,048).


Regarding claim 20, Hill teaches a method performed by a computing device, the method comprising: scanning, by the computing device, an identification of a user (paragraph 013); based on the scan, retrieving, by the computing device, information corresponding to the user;

registering, by the computing device, a profile for the user on a centralized computing platform using the information corresponding to the user (paragraph 015,018);

in response to registering the profile for the user, receiving, at the computing device and from the centralized computing platform, a travel credential for the user (user information is updated in data store 108, paragraph 020,042).


one or more computers (paragraph 018) and

one or more computer-readable media storing instructions that (paragraph 038), when executed by the one or more computers, cause the one or more computers to perform operations comprising:
receiving from a mobile device of a user and over a wireless network, information corresponding to the user while the mobile device is traveling toward a geographic area (paragraph 015, 17);
obtaining information corresponding to a user (paragraph 017,019); accessing a list of travel permissions;

comparing the list of travel permissions with the information to determine that the user is compliant with the list of travel permissions and in response to the determination that the user is compliant, generating instruction or notification indicating that the user is compliant with the list of travel permissions (paragraph 010,046-048) and wirelessly transmitting (paragraph 017) the instructions or notification to one or more computing devices (paragraph 011,020).



Regarding claim 24, Hill teaches, based on the location data, determining that the mobile device is within a threshold distance of the virtual border; and based on the determination that the mobile device is within a threshold distance of the virtual border, accessing the list of one or more travel permissions (information is obtained from the mobile device through close proximity which a location indication of the mobile device or the detection of a NFC tag, paragraph 09-010, 044). 




based on the determination that the mobile device has a trajectory that crosses the virtual border, accessing the list of one or more travel permissions (paragraph 09,011,020).

Regarding claim 26, Hill teaches the list of one or more travel permissions comprises:
based on the location data, determining that the mobile device has crossed the virtual border; and
based on the determination that the mobile device has crossed the virtual border, accessing the list of one or more travel permissions (paragraph 09,011,020).


Regarding claim 27, Hill teaches based on the determination, generating instructions to change a configuration of software running on the mobile device and transmitting, to the mobile device and over the wireless network, the instructions (paragraph 012,031).



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hill US Patent Application Publication 20120218078 in view of Silbert US Patent Application Publication 20120232958.
Regarding claim 16, Hill is silent on teaching scanning a credential of the user comprises scanning a matrix barcode presented on a computing device of the user. Silbert in an analogous art teaches scanning a credential of the user comprises scanning a matrix barcode presented on a computing device of the user (paragraph 035).
It would have been obvious to one of ordinary skill in the art to modify the system of Hill as disclosed by Silbert because the system of Hill provide for the use of different user device with various communication interface the matrix barcode device provide an reliable and alternative device for providing a user data.




Claims 21 and 22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hill US Patent Application Publication 20120218078 in view of Dippenaar US Patent 9491183.
Regarding claim 21, Hill teaches determining that the user is proximate to the geographic boundary comprises determining that the user is at the geographic boundary (paragraph 020,048) but is not explicit in teaching comparing the location data with geospatial data. Dippenaar in an analogous art teaches comparing the location data with geospatial data to determine the proximity to the geographic boundary (col. 4 lines 55-63, col. 13 lines 37-48) and teaches determining that the user is approaching the geographic boundary based on the comparison (fig. 2, col. 3 line 56-col. 4 line 16).
It would have been obvious to one of ordinary skill in the art to modify the system of Hill as disclosed by Dippenaar because such modification provide a reliable and efficient means of determining the geographic boundary relating to the location of the identification device.
.
Claims 28-29 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hill US Patent Application Publication 20120218078 in view of Crucilla US Patent 7619533.
Regarding claims 28-29, Hill is silent on teaching generating instructions to change a configuration of software running on the mobile device comprises generating instructions to change a frequency that location data is (i) collected at the mobile device using a sensor of the mobile device, or (ii) transmitted from the mobile device. Crucilla in an analogous art teaches generating instructions to change a configuration of software running on the mobile device comprises generating instructions to change a frequency that location data is (i) collected at the mobile device using a sensor of the mobile device, or (ii) transmitted from the mobile device (col. 10 lines 30-49). Crucilla also teaches receiving location data corresponding to a user comprises receiving, from the mobile device and over the wireless network, location data obtained using a GPS sensor of the mobile device (col. 3 lines 37-50).

It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the system of Hill as disclosed by Crucilla because such modification provide for a more flexible and adaptable location reporting system that allows location information to be transmitted based on the application environment. 

Claims 30-31 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hill US Patent Application Publication 20120218078 in view of Calvesio US Patent Application Publication 20020149467.




It would have been obvious to one of ordinary skill in the art to modify the system of Hill at the time of the invention as disclosed by Calvesio because such modification provide for a more efficient border crossing control function and allows the authentication of the traveler at the border crossing to be automated.


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing 


Any inquiry concerning this communication or earlier communications from the examiner should be directed to VERNAL U BROWN whose telephone number is (571)272-3060.  The examiner can normally be reached on Monday-Friday, 8AM-5PM, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian A Zimmerman can be reached on 571 272 3059.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/VERNAL U BROWN/             Primary Examiner, Art Unit 2683